                                            Case 5:20-cv-05542-BLF Document 5 Filed 01/06/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                     Case No. 20-05542 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                 v.                                      AND DISMISSAL WITH LEAVE TO
 United States District Court




                                  13                                                     AMEND
                                  14     K. SIRWET-BINNING, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state inmate at the Correctional Training Facility (“CTF”) in Soledad,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against officers at
                                  20   CTF. Dkt. No. 1. Plaintiff’s motion for leave to proceed in forma pauperis will be
                                  21   addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                            Case 5:20-cv-05542-BLF Document 5 Filed 01/06/21 Page 2 of 4




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that on January 26, 2018, he received a Rules Violation Report
                                  10   (“RVR”) for “Refusing to Accept Assigned Housing-Delaying a Peace Officer.” Dkt. No.
                                  11   1 at 8. On January 31, 2018, he appeared at a disciplinary hearing before Defendant Greer
                                  12   who denied his request for witnesses to be present “for no legitimate penological reasons.”
Northern District of California
 United States District Court




                                  13   Id. Plaintiff was found guilty and assessed 30 days loss of various privileges and 61 days
                                  14   loss of good time credits. Id. at 9. Plaintiff appealed, and the RVR was reissued and
                                  15   reheard. Id. at 10. Plaintiff appeared at a rehearing before Defendant White, who denied
                                  16   witnesses and found Plaintiff guilty. Plaintiff again appealed, and was granted another
                                  17   rehearing. Plaintiff appeared at a rehearing before Defendant Sirwet-Binning, who also
                                  18   found Plaintiff guilty without granting him witnesses. Plaintiff again appealed, and
                                  19   another hearing was granted. On October 8, 2019, the RVR was voided, the 61 days loss
                                  20   of good time/work credits were restored, and Plaintiff was notified that no further
                                  21   administrative actions would be taken on the RVR. Id. at 13. Plaintiff seeks declaratory
                                  22   and injunctive relief as well as damages. Id. at 15-16.
                                  23          Taking all the allegations as true, Plaintiff fails to state a claim for relief. Violation
                                  24   of procedural due process rights requires only procedural correction and not a
                                  25   reinstatement of the substantive right. See Raditch v. United States, 929 F.2d 478, 481 (9th
                                  26   Cir. 1991). If the procedurally protected liberty interest of which the prisoner is deprived
                                  27   during the disciplinary process is restored during the prison administrative appeal process,
                                  28                                                   2
                                           Case 5:20-cv-05542-BLF Document 5 Filed 01/06/21 Page 3 of 4




                                   1   the prisoner does not have a due process claim. See Frank v. Schultz, 808 F.3d 762, 763-
                                   2   64 (9th Cir. 2015) (summary judgment properly granted to defendants on due process
                                   3   claim where prisoner filed a successful administrative appeal which led to the removal of
                                   4   the incident report from his file and the forfeited credits were restored). Here, Plaintiff’s
                                   5   allegations clearly indicate that any procedural error was corrected through the
                                   6   administrative appeal process, and he ultimately did not lose any good time credits.
                                   7   Accordingly, this due process claim should be dismissed for failure to state a claim.
                                   8          Plaintiff also claims that his right to equal protection was violated because he was
                                   9   denied his requested witnesses while other prisoners were afforded witnesses at their RVR
                                  10   hearings. Dkt. No. 1 at 14. However, Plaintiff fails to state sufficient facts to state an
                                  11   equal protection claim. When challenging his treatment with regard to other prisoners,
                                  12   courts have held that in order to present an equal protection claim a prisoner must allege
Northern District of California
 United States District Court




                                  13   that his treatment is invidiously dissimilar to that received by other inmates. More v.
                                  14   Farrier, 984 F.2d 269, 271-72 (8th Cir. 1993) (absent evidence of invidious
                                  15   discrimination, federal courts should defer to judgment of prison officials); Timm v.
                                  16   Gunter, 917 F.2d 1093, 1099 (8th Cir. 1990) (same). The first step in determining whether
                                  17   the inmate’s equal protection rights were violated is to identify the relevant class of
                                  18   prisoners to which he belongs. Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013).
                                  19   The class must be comprised of similarly situated persons so that the factor motivating the
                                  20   alleged discrimination can be identified. Id. at 1031 (affirming district court’s grant of
                                  21   defendants’ motion for summary judgment because inmate failed to raise triable issue of
                                  22   fact that he was treated differently than any other inmate whom the officers did not know
                                  23   was entitled to a vegetarian meal). Here, Plaintiff makes no allegation with respect to what
                                  24   class of prisoners he belongs and how the treatment he received was invidiously dissimilar
                                  25   to that received by other inmates. Plaintiff shall be afforded one opportunity to file an
                                  26   amended complaint to attempt to allege sufficient facts to state a cognizable equal
                                  27   protection claim.
                                  28                                                  3
                                             Case 5:20-cv-05542-BLF Document 5 Filed 01/06/21 Page 4 of 4




                                   1                                                   CONCLUSION
                                   2             For the foregoing reasons, the Court orders as follows:
                                   3             1.         Plaintiff’s due process claim is DISMISSED with prejudice for failure to
                                   4   state a claim for which relief can be granted. See 28 U.S.C. § 1915A(b)(1),(2).
                                   5             2.         Plaintiff’s equal protection claim is DISMISSED with leave to amend.
                                   6   Within twenty-eight (28) days of the date this order is filed, Plaintiff shall file an amended
                                   7   complaint to state sufficient facts to state an equal protection claim as described above.
                                   8   See supra at 3. The amended complaint must include the caption and civil case number
                                   9   used in this order, Case No. C 20-05542 BLF (PR), and the words “AMENDED
                                  10   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer
                                  11   all the questions on the form in order for the action to proceed.
                                  12             The amended complaint supersedes the original, the latter being treated thereafter as
Northern District of California
 United States District Court




                                  13   non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  14   Consequently, claims not included in an amended complaint are no longer claims and
                                  15   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  16   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  17             3.         Failure to respond in accordance with this order in the time provided
                                  18   will result in the dismissal of this action without prejudice and without further notice
                                  19   to Plaintiff.
                                  20             The Clerk shall include two copies of the court’s complaint with a copy of this
                                  21   order to Plaintiff.
                                  22             IT IS SO ORDERED.
                                  23   Dated: _January 6, 2021__________                       ________________________
                                                                                               BETH LABSON FREEMAN
                                  24
                                                                                               United States District Judge
                                  25
                                       Order of Partial Dismissal and Leave to Amend
                                       PRO-SE\BLF\CR.20\05542Smith_dwlta
                                  26

                                  27

                                  28                                                       4
